Citation Nr: 0833408	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for seborrheic 
dermatitis.

3.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1989, April 1995 to May 1995, and from April 2005 to 
July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which granted service connection for PFB and 
assigned a noncompensable disability evaluation effective 
December 27, 2002 and denied service connection for 
seborrheic dermatitis and tinea versicolor.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the appellant's claims 
folders.

The issue of entitlement to service connection for tinea 
versicolor is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected pseudofolliculitis barbae 
(PFB) affects less than 5 percent of the entire body or 
exposed areas of the body, requires no more than topical 
therapy, and is manifested by one characteristic of 
disfigurement. 

2.  The veteran does not have seborrheic dermatitis that is 
attributed to his active military service.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for PFB have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7801, 7803, 7804, 7805, 7806, 7813 
(2007).

2.  Seborrheic dermatitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial rating claims

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This appeal arises from an initial grant of 
service connection, which assigned the initial disability 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  The Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question for the disability at 
issue. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The veteran's PFB disability is currently evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
7813, dermatophytosis.  38 C.F.R. § 4.118 (2007).  The rating 
criteria does not have a specific diagnostic code for PFB.  
The disorder is, therefore, rated as analogous to 
dermatophytosis because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to these disorders.  See 38 C.F.R. § 4.20.

A noncompensable rating is warranted if less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
are affected; and no more than topical therapy was required 
in the past 12-month period.  A 10 percent rating is 
warranted if the condition covers at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period. A 30 percent rating is warranted if the disease 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2007).

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more (centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent 
evaluation is warranted for superficial scars which are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

At a June 2003 VA fee basis examination, the veteran 
complained of itching of the face, scalp, back, and chest.  
There was no oozing, crusting, ulcer formation, and no 
shedding.  He reported this was a constant problem.  The only 
part involved that was exposed to the sun was the face.  He 
has used topical medications only.  It was noted that the 
veteran has had no functional impairment, and has lost no 
time from work.

The examination of the skin did not reveal any significant 
pathology other than what the examiner described as a very 
slight seborrheic dermatitis of the face, scalp, and 
posterior aspect of the occipital area.  The examiner did not 
see any lesions on the chest or back.  There was some slight 
depigmentation of the left temple area near the hairline.  
This appeared to be a little worse near the hairline and he 
also had significant dandruff.

In the occipital area of the scalp, as well as the beard area 
of the face, there was some mild papular eruption, very mild.  
The examiner estimated the percentage of body coverage to be 
one percent or less involved with this process, and that was 
of the seborrheic dermatitis.

There were no areas of hypopigmentation, except the left 
frontoparietal part of the scalp, or the forehead.  There was 
an excessive oiliness of the face and the hairline of the 
scalp.  

At a November 2003 VA fee basis examination, it was noted 
that his PFB affected his face and neck.  It began after he 
started using a razor for shaving while he was in the 
military.  He experienced daily itching and it was difficult 
to shave.  The treatment was steroid creams when he could 
afford it.  He stated he received a shaving profile in 
October 1987 while in the military, which allowed him not to 
be as clean shaven as other servicemen.  At his current job 
as a correctional officer, he had a problem wearing the 
special mask that was needed periodically.

Examination of the head and skin revealed no ulceration; 
however, there were some exfoliation and flakes on the scalp 
and on the skin along the nostrils and over the lips.  There 
was crusting in the areas mentioned and also on the areas 
around the beard.  These were present on the face, the head, 
and behind the ears.  There were also papules in the area of 
the beard and on his face on the cheeks, under the chin, and 
on the neck.  There were also areas of hyperpigmentation over 
the areas mentioned greater than 6 square inches and there 
were hypopigmented areas on the cheeks, on the scalp, on the 
upper chest, and a few on the upper back.  These areas were 
greater then 6 square inches.  There was no tissue loss, no 
induration, and no inflexibility.  However, there was some 
abnormal texture to some of the lesions on the back, which 
were shiny, scaly, and irregular in contour.  The 
hypopigmented areas on the head and face, neck, and upper 
chest were irregularly shaped.  The percentage of lesions to 
the exposed area was approximately 40 percent and the 
percentage of the lesions to the whole body was approximately 
three percent.  The skin lesions were not associated with any 
systemic disease.  It did not manifest connection with a 
nervous condition.  

VA treatment record in March 2004 noted the veteran's chief 
complaint to be a rash to the face and itching.  He wanted a 
cream to stop the itching.  

At a November 2006 VA fee basis examination, the veteran 
reported problems with his skin ever since he had to shave 
regularly and closely upon entering the service.  He stated 
that when he shaved closely he got bumps which later got 
inflamed and sore frequently with bloody discharge.  When 
they healed they started to itch.  He also reported recurrent 
episodes of scaling in his scalp and behind his ears and his 
cheeks.  This happened about three to four times a year.  
Currently he stated his skin was clear because he had not 
been shaving closely.  He denied any related systemic 
complaints.  He did not note any association with exposure to 
light.  

The examination showed the veteran's skin to be clear.  There 
was no significant scarring.  There were just a few scattered 
non-inflamed, flesh colored papules along his bearded area, 
but he had allowed the hair there to grow.  There was no 
evidence of pseudofolliculitis barbae or any significant 
scaling of his face at this point.  There was no acne, 
chloracne, scarring alopecia, alopecia areata, or 
hyperhidrosis.  The examiner noted that since there were no 
skin lesions, no photographs were taken as part of this 
report.  

VA treatment records dated in 2006 show some dry, itchy skin 
on the face at times.  It was noted that this had been less 
of a problem since being out of the desert in Iraq.  The 
examination noted the skin to be warm, dry, intact, and with 
no suspicious lesions.  


At an April 2007 VA fee basis examination, the examiner noted 
no skin lesions and no facial scars. 

At his March 2008 Travel Board hearing, the veteran testified 
that he had permanent disfigurement around his nose area and 
facial area due to scarring.  He also reported tightness of 
his skin due to extremely dryness and discoloration.  He also 
noted limitation of motion of his jaw due to the scarring of 
his PFB.  The veteran noted pain with just touching his skin.  
He also stated he had dandruff.  The veteran was using 
topical creams for his skin condition.  The veteran testified 
that his dermatologist wrote him a note so he did not have to 
comply with the shaving rules at work.  He stated that he was 
not able to put on his breathing apparatus at work because he 
could not shave cleanly.  The veteran submitted photographs 
of his face which were taken in February 2008.  The 
additional evidence was submitted with a waiver of initial RO 
jurisdiction.  The veteran stated that the last time he was 
treated for his skin condition was in February 2008 due to a 
flare-up and to obtain cream.  He indicated that he was self 
conscious about his face and his son did not want to get 
close to him.  He noted that he tried to stay away from 
razors and clipped his beard as close as he could.  

The Board concludes that an initial 10 percent evaluation, 
and no higher, is warranted.  In short, the evidence does 
support the existence of one characteristic of disfigurement, 
that is, areas of hyperpigmentation and hypopigmentation of 
the face, head and behind the ears, chin and neck that 
exceeded 6 square inches.  A higher evaluation under 
Diagnostic Code 7800 is not supported in the absence of other 
characteristics of disfigurement attributable to the service-
connected PFB.

The evidence does not otherwise warrant assignment of a 
compensable evaluation using another diagnostic code.  In 
November 2003, the veteran's condition was found to affect 
three percent of the body.  Although there were areas of 
hyperpigmentation and hypopigmentation of the face, head and 
behind the ears, chin and neck that exceeded 6 square inches, 
these areas were not noted by the examiner to be deep or 
cause limited motion.  In addition, these areas affected are 
not contemplated by Diagnostic Code 7801 since they are areas 
that include the head, face, or neck.  There was no tissue 
loss, no induration, and no inflexibility.  The November 2006 
examination showed the veteran's skin to be clear with no 
significant scarring or facial disfigurement.

In addition, there is no objective evidence that the 
veteran's service-connected PFB affects at least 5 percent 
but less than 20 percent of the entire body or exposed areas 
of the body or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
such that a compensable evaluation is warranted.  The medical 
records show that the veteran was using a topical medication.

II.  Service connection for seborrheic dermatitis

Service medical records for the veteran's first period of 
active duty service, January 1986 to January 1989 are 
negative for complaints, treatment, or diagnosis of 
seborrheic dermatitis.

The medical evidence shows that the veteran was first 
diagnosed with seborrheic dermatitis in May 1993 by Willis E. 
Martin, M.D.  The dermatitis involved the face and scalp.  An 
October 1993 reported noted dermatitis of the groin.  A 
January 1996 treatment record showed follow up for dermatitis 
of the groin.  An October 1997 record noted seborrheic 
dermatitis of the face and scalp.  

Service medical records dated in April and May 1995 note 
involvement of the face, eyebrows, beard, and chest areas.  

VA fee basis examinations in June and November 2003 showed 
dermatitis involvement of the face, head, chest, back, and 
chest.  The June 2003 examiner noted no significant pathology 
other than what was described by the examiner as a very 
slight seborrheic dermatitis of the face, scalp, and the 
posterior aspect of the occipital area.  He did not see any 
lesions on the chest or back.  There was a one percent or 
less estimate of percentage of body coverage.  

VA treatment records dated in November 2004 notes that the 
veteran was seen for medication for his skin.  He had whitish 
patches on the face and chest and whitish exfoliation of the 
skin on the scalp.  The assessment was tinea vesicolor and 
seborrheic dermatitis.  Treatment records dated in 2006 noted 
some dry, itchy skin on the face at times.  It was noted that 
this had been less of a problem since being out of the desert 
in Iraq.  The examination showed the skin to be warm, dry, 
intact, and had no suspicious lesions.  

A November 2006 examination for pseudofolliculitis barbae, 
noted as a diagnosis recurrent seborrheic dermatitis, by 
history only.

At an April 2007 VA fee basis examination, the examiner noted 
no skin lesions and no facial scars. 

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for seborrheic dermatitis.  

The medical records show that the veteran was first diagnosed 
with seborrheic dermatitis in May 1993, after his first term 
of active duty.  There is no evidence of chronic seborrheic 
dermatitis.  

Moreover, the evidence of a nexus or link between service and 
the veteran's seborrheic dermatitis is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.

Absent competent medical evidence relating the veteran's 
seborrheic dermatitis to active service, he is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for seborrheic dermatitis.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's February 2003 and February 2005 notice letters 
described the evidence necessary to file a claim for service 
connection, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim was received by VA.  As for the issue of an increased 
initial evaluation for the veteran's service connected PFB, 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection and a claim for 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective dates have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to PFB.  In a December 2007 Supplemental 
Statement of the Case the veteran was later provided with 
information concerning relevant diagnostic codes and their 
application, and the veteran made statements, through his 
representative, indicating actual knowledge of what would be 
required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claims, including service 
medical records, VA examinations, VA treatment records, and 
private medical records.  The veteran testified at a March 
2008 Travel Board hearing.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide specific notice required by Dingess is harmless in 
this instance because the claims for increased evaluation and 
service connection have been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim of service connection for seborrheic 
dermatitis.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Post-service medical records provide no basis 
to grant this claim, and in fact provide evidence against 
this claim, as the dermatitis first manifested at time when 
the veteran was not on active duty and there is no medical 
evidence of a nexus to service.  The Board finds no basis for 
a VA examination or medical opinions to be obtained.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for PFB is granted.

Entitlement to service connection for seborrheic dermatitis 
is denied.


REMAND

Treatment records from the office of Drs. Sutton and Byrum 
show treatment for a skin condition involving the face in May 
1980.  The condition was diagnosed as tinea circinata.  On 
his enlistment examination in October 1985, tinea versicolor 
was noted.  Service medical records also note treatment for 
tinea versicolor in 1989.  VA treatment records show 
continued treatment fro tinea versicolor.

The veteran has not had a VA examination to determine whether 
his pre-existing tinea versicolor was aggravated by service.  
Therefore, further development of the medical record is 
necessary with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should thereafter be 
scheduled for a VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

     A.  Describe the current 
manifestations of the veteran's tinea 
versicolor.

     B.  Based on the examination 
findings and a review of the entire 
record, offer a medical opinion 
addressing whether there it is at least 
as likely as not that there was an 
increase in the veteran's tinea 
versicolor during service.

     C.  If there was an increase in the 
veteran's tinea versicolor during 
service; opine whether it is at least as 
likely as not that any increase in 
disability was beyond the natural 
progress of the disorder.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


